Exhibit 10.40

 

EXECUTION VERSION

 

WAIVER AND AMENDMENT TO THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF
CANNERY CASINO RESORTS, LLC

 

This WAIVER AND AMENDMENT TO THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF
CANNERY CASINO RESORTS, LLC (this “Agreement”) is made as of October 2, 2012 by
and among Millennium Gaming, Inc., a Nevada corporation (“Millennium Gaming”),
OCM AcquisitionCo, LLC, a Nevada limited liability company (“AcquisitionCo”),
Crown CCR Group Investments One, LLC, a Delaware limited liability company
(“Crown One”), and Crown CCR Group Investments Two, LLC, a Delaware limited
liability company (“Crown Two” and, together with Millennium Gaming,
AcquisitionCo and Crown One, the “Current Members”) and amends the Third Amended
and Restated Operating Agreement of Cannery Casino Resorts, LLC, dated as of
March 3, 2010, by and between Millennium Gaming, AcquisitionCo, Crown One and
Crown Two (the “Operating Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Operating
Agreement.

 

RECITALS

 

A.                                    As of the date hereof, the Current Members
are the only Members of Cannery Casino Resorts, LLC (the “Company”).

 

B.                                    Concurrently herewith, the Company will
(i) enter into a new First Lien Credit Agreement with Deutsche Bank Trust
Company Americas (“DBTCA”), as administrative agent and collateral agent, swing
line lender and issuer of letters of credit, the Company and Washington Trotting
Association, Inc. (“WTA”), as borrowers and certain lenders party thereto (the
“New First Lien Credit Agreement”), and a new Second Lien Credit Agreement with
DBTCA as administrative agent and collateral agent, the Company and WTA as
borrowers and certain lenders from time to time party thereto (the “New Second
Lien Credit Agreement” and together with the New First Lien Credit Agreement,
the “New Credit Agreements”), (ii) using borrowings under the New Credit
Agreements, (A) repay all outstanding borrowings under its existing First Lien
Credit Agreement, dated as of May 18, 2007, by and among the Company, Bank of
America, N.A. as Administrative Agent, Collateral Agent and L/C Issuer, and the
lenders from time to time party thereto and its existing Second Lien Credit
Agreement, dated as of May 18, 2007, by and among the Company, Bank of America,
N.A. as Administrative Agent and Collateral Agent, and the lenders from time to
time party thereto, (B) repay in full all advances made under its existing
furniture, fixtures and equipment credit facility, and (C) redeem 39,384
Series C Preferred Units held by AcquisitionCo, redeem 6,391 Series C Preferred
Units held by Crown One and redeem 6,390 Series C Preferred Units held by Crown
Two (collectively, the “Series C Redemption”), and (iii) accept 10,000 Series C
Preferred Units contributed to the Company by Millennium Gaming, accept 7,241
Series C Preferred Units contributed to the Company by AcquisitionCo, accept
2,797 Series C Preferred Units contributed to the Company by Crown One and
accept 2,797 Series C Preferred Units contributed to the Company by Crown Two,
in each case, as a capital contribution by the respective Current Members to the
Company (collectively, the “Series C Capital Contribution”).  The transactions
described in clauses (i), (ii) and (ii) above are collectively referred to
herein as the “Refinancing Transactions.”

 

C.                                    Upon the completion of the Series C
Redemption and the Series C Capital Contribution, no Series C Preferred Units
will remain outstanding.

 

D.                                    Section 2.3(b)(i) of the Operating
Agreement requires (i) that any optional redemption of Series C Preferred Units
be made on a pro rata basis (the “Pro Rata Requirement”) and (ii) that written
notice of any such redemption shall be provided to each holder of Series C
Preferred Units (the “Notice Requirement”).

 

--------------------------------------------------------------------------------


 

E.                                     The Series C Redemption will not be made
on a pro rata basis.

 

F.                                      The Current Members would not materially
benefit from the delivery of a notice pursuant to the Notice Requirement.

 

G.                                    In order to facilitate the Refinancing
Transactions, the Current Members have agreed to waive the Pro Rata Requirement
and the Notice Requirement with respect to the Series C Redemption and to make
other amendments to the Operating Agreement solely upon the terms and conditions
provided for in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1.                                      Waiver.  The Current Members hereby
waive the Pro Rata Requirement and the Notice Requirement with respect to the
Series C Redemption in connection with the Refinancing Transactions.  Nothing
contained in this Agreement shall be deemed to constitute a waiver of any other
rights or remedies the Current Members may have under the Operating Agreement or
under applicable law.

2.                                      Amendments to the Operating Agreement. 
The Current Members agree to amend the Operating Agreement by:

 

(a)                                 inserting the following as a new
Section 2.7:

 

2.7.                            Redemption of Series C Preferred Units.  On
October 2, 2012, Series C Preferred Units held by AcquisitionCo, Crown One and
Crown Two shall be redeemed by the Company as set forth in the table below:

 

Member

 

Series C Preferred Units
to be Redeemed

 

Redemption Price per
Series C Preferred Unit

 

Aggregate Redemption
Price of Series C
Preferred Units
Redeemed

 

AcquisitionCo

 

39,384

 

$

1,666.66

 

$

65,638,995.64

 

Crown One

 

6,391

 

$

1,666.66

 

$

10,650,910.45

 

Crown Two

 

6,390

 

$

1,666.66

 

$

10,649,243.75

 

TOTAL

 

52,165

 

—

 

$

86,939,149.83

 

 

(b)                                 inserting the following as a new
Section 2.8:

 

2.8.                            Contribution of Series C Preferred Units.  On
October 2, 2012, Series C Preferred Units held by Millennium Gaming,
AcquisitionCo, Crown One and Crown Two shall be contributed to the Company as
set forth in the table below:

 

2

--------------------------------------------------------------------------------


 

Member

 

Series C Preferred Units to be Contributed to the Company

 

Millennium Gaming

 

10,000

 

AcquisitionCo

 

7,241

 

Crown One

 

2,797

 

Crown Two

 

2,797

 

TOTAL

 

22,835

 

 

(c)                                  deleting Appendix A in its entirety and
replacing it with the following:

 

APPENDIX A
Attached to and Made a Part of
the Third Amended and Restated Operating Agreement of

Cannery Casino Resorts, LLC
(a Nevada Limited Liability Company)

 

Ownership of the Company

 

Member

 

Preferred
Units

 

Common
Units

 

Preferred
Percentage
Interest

 

Percentage
Interest

 

Millennium Gaming, Inc.

 

c/o Cannery Casino Resorts, LLC

221 North Rampart Boulevard

Las Vegas, NV 89145

Attn:                         William J. Paulos
William C. Wortman

Fax:                            (702) 507-5992

 

128,000 Series A1 Preferred Units

 

 

0

 

43.79

%

43.79

%

 

3

--------------------------------------------------------------------------------


 

Member

 

Preferred
Units

 

Common
Units

 

Preferred
Percentage
Interest

 

Percentage
Interest

 

OCM AcquisitionCo, LLC

 

c/o Oaktree Capital Management, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attn:                         Stephen A. Kaplan
Fax: (213) 830-6293

 

92,690 Series A1 Preferred Units

 

 

0

 

31.71

%

31.71

%

Crown CCR Group Investments One, LLC

 

c/o The Corporation Trust Company

1209 Orange Street

Wilmington, Delaware 19801

Attn:                       Scott Lascala
Service of Process Department

Fax:                            (302) 655-7813

 

with a copy to:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn: Company Secretary

Facsimile: + 61 3 9292 8815

 

 

35,807 Series A2 Preferred Units

 

 

0

 

12.25

%

12.25

%

 

4

--------------------------------------------------------------------------------


 

Member

 

Preferred
Units

 

Common
Units

 

Preferred
Percentage
Interest

 

Percentage
Interest

 

Crown CCR Group Investments Two, LLC

 

c/o The Corporation Trust Company

1209 Orange Street

Wilmington, Delaware 19801

Attn:                         Scott Lascala
Service of Process Department

Fax:                            (302) 655-7813

 

with a copy to:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn: Company Secretary

Facsimile: + 61 3 9292 8815

 

35,807 Series A2 Preferred Units

 

 

0

 

12.25

%

12.25

%

Total

 

220,690 Series A1 Preferred Units;

71,614 Series A2 Preferred Units;

0 Series B Preferred Units;

0 Series C Preferred Units;

292,304 aggregate Preferred Units

 

0

 

100.00

%

100.00

%

 

5

--------------------------------------------------------------------------------


 

3.                                      Conditions Precedent.  This Agreement
shall be effective upon the date of satisfaction of each of the following
conditions:

 

(a)                                 the Company and the counterparties thereto
shall have duly executed and delivered the New Credit Agreements; and

 

(b)                                 the Refinancing Transactions, including the
Series C Redemption and the Series C Capital Contribution, shall be been
consummated.

 

4.                                    Representations and Warranties.  Each of
the Current Members hereby represents and warrants, severally and not jointly,
to each other Current Member that (a) such Current Member has the legal power
and authority to execute and deliver this Agreement; (b) the officers of such
Current Member executing this Agreement have been duly authorized to execute and
deliver the same and bind such Current Member with respect to the provisions
hereof; (c) the execution and delivery hereof by such Current Member and the
performance and observance by such Current Member of the provisions hereof do
not violate or conflict with any organizational document of such Current Member
or any law applicable to such Current Member or result in a breach of any
provision of or constitute a default under any other material agreement,
instrument or document binding upon or enforceable against such Current Member;
(d) this Agreement and each document executed by such Current Member in
connection herewith constitute valid and binding obligations of such Current
Member in every respect, enforceable in accordance with their terms; and (e) all
representations and warranties made by such Current Member and contained in this
Agreement or the Operating Agreement, as applicable, are true and correct in all
material respects on and as of the date of this Agreement to the same extent as
though made on and as of such date, except to the extent that any such
representations or warranties expressly relate to an earlier date.

 

5.                                      Further Assurances.  Each of the parties
hereto agrees to execute and deliver, or to cause to be executed and delivered,
all such instruments as may reasonably be requested to effectuate the intent and
purposes, and to carry out the terms, of this Agreement.

 

6.                                      Payment of Fees and Expenses.  Each
Current Member shall be responsible all of the fees and expenses (including
without limitation, all reasonable fees and expenses of counsel to such Current
Member) incurred by such Current Member in connection with this Agreement.

 

7.                                      Operating Agreement Unaffected.  Except
as otherwise specifically provided herein, all provisions of the Operating
Agreement shall remain in full force and effect and be unaffected hereby.

 

8.                                      No Other Promises or Inducements.  There
are no promises or inducements that have been made to any party hereto to cause
such party to enter into this Agreement other than those that are set forth in
this Agreement.  This Agreement has been entered into by each Current Member
freely, voluntarily, with full knowledge, and without duress, and, in executing
this Agreement, no Current Member is relying on any representations, either
written or oral, express or implied, made by any other Current Member, other
than those representations in this Agreement and the Operating Agreement.  The
Current Members agree that the consideration received by each Current Member
under this Agreement has been actual and adequate.

 

9.                                      No Course of Dealing.  Each Current
Member acknowledges and agrees that, (a) this Agreement is not intended to, nor
shall it, establish any course of dealing between the Current Members that is
inconsistent with the express terms of the Operating Agreement, and (b)  except
with respect to the Pro Rata Requirement and the Notice Requirement as each
relates to the Series C Redemption, the Current Members shall not be under any
obligation to forbear from exercising any of their rights or remedies under the
Operating Agreement.

 

6

--------------------------------------------------------------------------------


 

10.                               No Waiver of Rights. No waiver shall be deemed
to be made by any party hereunder of any of its rights hereunder unless the same
shall be in writing signed on behalf of such party.

 

11.                               Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

12.                               Entire Agreement.  This Agreement sets forth
the entire agreement and understanding among the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements, and
undertakings of every kind and nature among them with respect to the subject
matter hereof.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts, and by the parties hereto on the same or separate
counterparts and by facsimile signature, and each such counterpart, when
executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.

 

14.                               Severability Of Provisions; Captions;
Attachments.  Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law. 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement.

 

15.                               JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG THEM, OR ANY OF THEM, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

[Signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

 

 

MILLENNIUM GAMING, INC.

 

 

 

 

 

By:

/s/William Wortman

 

 

Name:

William Wortman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

OCM ACQUISITIONCO, LLC

 

 

 

 

 

By:

/s/ Stephen Kaplan

 

 

Name:

Stephen Kaplan

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Beck

 

 

Name:

Ronald Beck

 

 

Title:

Manager

 

 

 

 

 

 

 

CROWN CCR GROUP INVESTMENTS ONE, LLC:

 

 

 

 

 

 

 

 

 

By:

/s/ Xavier Walsh

 

 

Name:

Xavier Walsh

 

 

Title:

Chairman

 

 

 

 

 

CROWN CCR GROUP INVESTMENTS TWO, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Xavier Walsh

 

 

Name:

Xavier Walsh

 

 

Title:

Chairman

 

WAIVER AND AMENDMENT TO THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF
CANNERY CASINO RESORTS, LLC

 

--------------------------------------------------------------------------------